



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tahir,
    2016 ONCA 136

DATE: 20160219

DOCKET: C56682

Doherty, Cronk and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Tahir

Applicant (Appellant)

Martin Kerbel, Q.C., for the applicant (appellant)

Jamie Klukach, for the respondent

Heard:  February 17, 2016

On appeal from the sentence imposed by Justice E. Then of
    the Superior Court of Justice on August 12, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We do not read the trial judges reference to the appellant having
    received the benefit of his self-induced intoxication by virtue of his
    conviction on the included offence of manslaughter as an indication that the
    trial judge did not consider the appellants intoxication in determining the
    appropriate sentence.  The trial judge considered the appellants intoxication,
    both in respect of his character and prospects for rehabilitation, and in
    respect of his state of mind at the time he inflicted the deadly injuries. On
    the trial judges finding, the appellants impairment was not mitigating to any
    significant extent.

[2]

We also do not agree that a sentence of 12 and one-half years can be
    described as clearly unreasonable.  The trial judge was alive to the relevant
    case law suggesting a range of 8 to 12 years for aggravated manslaughter. 
    Ranges describe the parameters within which most sentences for similar offences
    committed by similar offenders will fall.  They are not
de facto
maximums or minimums.  The sentence of 12 and one-half years in this case,
    imposed having regard to the circumstances of this case, is not inconsistent
    with the established range.  More importantly, the sentence cannot be said to
    be clearly unreasonable because it is said to have exceeded the range by six
    months.

[3]

The parties agree that in light of
R. v. Summers
, 2014
SCC 26, [2014] 1 S.C.R. 575,
    decided after the trial judge imposed his sentence, there must be additional
    credit on a 1:5:1 basis for pre-sentence custody.  The pre-sentence credit
    should have been two years and one month.

[4]

We would allow the appeal to the extent of allowing the additional
    credit for the pre-sentence custody.  In the result, we agree that a sentence
    of 12 and one-half years was appropriate.  That sentence should be reduced by
    two years and one month, resulting in a sentence of 10 years and five months
    imprisonment.


